Citation Nr: 0907547	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-28 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals, left hip 
ligament injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1972 to January 
1977 and from March 1978 to June 1981 and from October 1988 
to November 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August
 2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, the VA 
considers the following four factors: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

In this case, the Veteran had an injury to his left hip in 
service.  The service treatment records show a ligamentous 
injury vs. stress fracture in July 1985 to his left hip.  X-
rays in July 1985 were normal.  Additionally, the post-
service treatment records show that the Veteran has a current 
diagnosis of trochanteric bursitis in his left hip.  He also 
has possible degenerative joint disease.  

In a January 2004 VA Compensation and Pension Examination, 
the Veteran was diagnosed with trochanteric bursitis.  The 
examiner noted a mild traumatic injury to the Veteran's 
"right" hip in 1996 and opined that the disability was not 
related to that injury.  The examiner did not provide and 
opinion regarding the July 1985 left hip injury.  Therefore, 
the Board finds that an additional VA examination is 
necessary to determine the nature of the left hip disability 
and whether it is related to service.  

Additionally, the Veteran has not been provided with the 
notice requirements as set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with an 
appropriate notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the Veteran in 
procuring the evidence relevant to his claim, 
including which portion of the information 
and evidence is to be provided by the Veteran 
and which portion VA will attempt to obtain 
on behalf of the Veteran as required by 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2008).  The notice should 
also address the five elements of a service 
connection claim as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran should be afforded 
the appropriate period of time for response 
to all written notice and development as 
required by VA law.

2.	The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist to determine the nature and 
etiology of the current left hip disability.  
The claims file must be made available to and 
reviewed by the specialist in conjunction 
with the examination, and the examination 
report should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies should 
be accomplished.  The specialist should state 
whether the Veteran's left hip disability is 
at least as likely as not (i.e., probability 
of 50 percent) causally or etiologically 
related to any incident, accident, or injury 
occurring during his active military service.  

3.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

